Citation Nr: 1444137	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  08-18 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for muscle spasms in the spine. 

2.  Entitlement to service connection for sciatica of both lower extremities. 

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for hemorrhoids. 

5.  Entitlement to service connection for subluxation of the ribs. 

6.  Entitlement to service connection for bilateral shoulder disorder. 

7.  Entitlement to service connection for bilateral elbow disorder. 

8.  Entitlement to service connection for bilateral wrist/hand disorders. 

9.  Entitlement to service connection for bilateral ankle disorder. 

10.  Entitlement to service connection for bilateral knee disorder. 

11.  Entitlement to service connection for the bilateral hip disorder. 

12.  Entitlement to service connection for pelvic disorder. 

13.  Entitlement to service connection for abdominal muscle injury. 

14.  Entitlement to service connection for sexual dysfunction. 

15.  Entitlement to service connection for sleep dysfunction. 

16.  Entitlement to service connection for depression. 

17.  Entitlement to service connection for varicose veins of the bilateral legs. 

18.  Entitlement to service connection for drowsiness. 

19.  Entitlement to service connection for dizzy spells. 

20.  Entitlement to service connection for inability to concentrate. 

21.  Entitlement to service connection for balance condition/use of assistive device. 

22.  Entitlement to service connection for difficulty swallowing.

23.  Entitlement to an initial evaluation in excess of 20 percent for cervical spine disability. 

24.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which 31 issues were denied and the Veteran perfected an appeal as to all but four of those issues.   

In October 2010, the appellant testified at a personal hearing conducted before the undersigned Acting Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record. 

In June 2011, the Board re-characterized a number of the Veteran's claims, and consolidated her pending claims into 23 issues.  The Board denied the claim for service connection for obesity and remanded the remaining 22 issues to the RO (via the Appeals Management Center (AMC)) for additional development, to include VA examinations. 

In a September 2012 rating decision, the RO awarded service connection for cervical spine and lumbar spine disability, and assigned a 20 and a 10 percent disability ratings, respectively, effective from July 11, 2006.  The Veteran has filed a timely notice of disagreement as to the initial assigned ratings, but she has not yet been an issued a statement of the case (SOC). 

A review of the records on the Veteran's electronic claims folder does not reveal any additional evidence. 

All issues, except the muscle spasms in the spine, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action is required on her part. 


FINDING OF FACT

The Veteran does not have a current diagnosis of muscle spasms in the spine that is separate and distinct from her already service-connected spine disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for muscle spasms in the spine are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.14, 4.71a (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an October 2006 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the October 2006 letter.  Accordingly, the Board finds that all VCAA notice requirements were fulfilled prior to the initial adjudication of the Veteran's claim. 

During the October 2010 Board hearing, the Veteran asserted that the notice provided in the October 2006 letter was essentially generic and did not adequately explain the evidence necessary to substantiate her claim.  The Board notes, however, that the notice provided conforms to the standard VCAA notice provided by VA in service connection cases.  Also, through her assertions at the hearing, along with her earlier assertions, it is clear that the Veteran understands the standards for establishing service connection for her claimed disabilities and the type of evidence necessary to substantiate her claim.  The undersigned Acting Veterans Law Judge discussed the elements of the claim and the evidence needed to support the claim during the hearing.  Accordingly, given this actual knowledge, the Veteran was not prejudiced by any lack of specificity contained in the VCAA notice.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that where the appellant demonstrates awareness of the information and evidence necessary to establish entitlement to her claim, she is not prejudiced by VA's failure to satisfy the duty to notify). 

Also, given the facts of this case and the applicability of 38 C.F.R. § 4.14, the Board also finds no basis for remanding this claim for a 38 C.F.R. § 3.159(b) notice letter addressing 38 C.F.R. § 3.310, as noted below, as there exists no reasonable possibility that it would result in the submission of evidence to change an outcome that is largely governed by 38 C.F.R. § 4.14.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, along with post-service outpatient medical records.  Also of record and considered in connection with the appeal is the transcript of the October 2010 Board hearing, along with various written statements provided by the Veteran and by her representative on her behalf.  The Board notes that there are apparently outstanding records, which may relate to a number of the Veteran's other claims (referenced in the Remand below).  However, there is no indication that there is any additional evidence not already of record which would help substantiate the claim herein decided. 

Additionally, VA has provided the Veteran with a VA medical examination in July 2011.  The examination report shows that the VA examiner reviewed the claims folder, and recorded the Veteran's reported history as well as the findings from clinical evaluation.  The Board finds that the VA examination report is adequate for adjudication of purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). There has been compliance with the Board's 2011 remand instructions, and no further action is required at this time. 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issue on appeal were insignificant and nonprejudicial to the Veteran.  Therefore, the duties to notify and assist have been met.

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran claims entitlement to service connection for muscle spasms in the spine.  The Veteran has been awarded service connection for cervical spine and lumbar spine disabilities.  She contends that she has disabilities manifested by muscle spasms in her spine that are attributable to her service-connected disabilities.  

Initially, the Board notes that the Veteran's muscle spasms constitute symptoms that are contemplated by the evaluation for her service-connected spine disabilities.  Pertinently, the General Rating Formula for Diseases and Injuries of the Spine, which is used to evaluate the Veteran's service-connected spine disabilities, contemplates symptoms of muscles spasms. 38 C.F.R. § 4.71a.  The assignment of separate ratings for muscle spasms of the spine are not possible because separate ratings would constitute inappropriate pyramiding as that symptomatology is already contemplated by the assigned rating for the Veteran's service-connected spine disabilities.  

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14.  Although it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Here, the Veteran's symptomatology of muscle spasms are already considered as symptoms of her service-connected cervical spine and lumbar spine disabilities and in the considerations of the assigned disability ratings.  As such, to separately rate complaints of muscle spasms, generally, would be duplicative and overlapping with the symptomatology of the Veteran's service-connected spine disabilities.

The Board has considered the Veteran's assertions that her muscle spasms are due to her fall from a horse during her period of military service.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which she has first-hand knowledge, such as current symptomatology.  Her assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally considered to be competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or specialized training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Rather, the July 2011 VA examiner has attributed her symptoms of muscle spasms to her disabilities that affect her spine. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims because the claimed disability is already part and parcel of service-connected spine disabilities, and to separately service connected these symptoms would constitute pyramiding under 38 C.F.R. § 4.14.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  For the reasons set forth, the Veteran's claim is denied.


ORDER

Entitlement to service connection for muscle spasms in the spine is denied. 


REMAND

The Veteran attributes nearly all of her claimed disabilities either directly or secondarily to her fall from a horse during service in May 1977 while she was serving as part of a modern pentathlon training crew.  The service treatment records document this reported fall with a private emergency room (ER) note indicating that she was seen 4 1/2 hours after falling off a horse.  The Veteran specifically attributes her current hemorrhoids and varicose veins to her pregnancy during service.  Finally, regarding the depression, the Veteran asserts that this disability is also secondary to the severe pain she experiences as a result of her physical maladies.
 
In June 2011, the Board remanded the issues on appeal to the RO (via the AMC) for additional development, to include obtaining records from the Immigration and Naturalization Service (INS) (now subsumed under the Department of Homeland Security), seeking the Veteran's assistance in obtaining identified private treatment records, and providing the Veteran with VA examinations in conjunction with her claims.  The RO/AMC's compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Notably, the record does not show that any attempt to contact INS (now the Department of Homeland Security) for the Veteran's treatment records from 1986 to 1991.  A remand is necessary to ensure compliance with the 2011 remand directives. 

In addition, since the Veteran's claims were last adjudicated by the RO/AMC in the September 2012 statement of the case (SOC), the Veteran has identified and asked assistance with obtaining treatment records from eight medical providers: Drs. Cox, McNown, Dawson, Deme, Golightly, and Patel; from Tualatin Medical Office; and from Texas Tech Physicians.  

A remand is also need to ensure compliance with the Board's 2011 remand directives to provide the Veteran with adequate VA examinations in conjunction with her claims.  The Veteran was provided with a July 2011 VA general medical examination, in which the VA examiner identified the nature of the Veteran's current disorders.  However, the VA examiner also did not provide a medical opinion addressing the etiology of the Veteran's diagnosed dysphagia and hemorrhoids.  Also, while the July 2011 VA examiner concluded that the clinical evidence supported a diagnosis of fibromyalgia (manifested by various symptoms of joint pain, fatigue, balance issues, and confusion) and was not related to service, the VA examiner failed to provide a sufficient rationale statement on explaining why fibromyalgia was not attributable to her period of service, to include her in-service fall.  On remand, the VA examiner should be asked to submit an addendum medical statement to the July 2011 VA examination report that addresses whether the Veteran's diagnosed dysphagia, hemorrhoids, and fibromyalgia are etiologically related to her period of service.   

The July 2011 VA examiner also failed to address whether the diagnosed disorders and other complaints were proximately caused or aggravated by her now service-connected cervical spine and lumbar spine disabilities.  The Veteran contends in the alternative that all her conditions are secondary to her service-connected cervical spine and lumbar spine disabilities. No medical opinion has been obtained that considers whether the Veteran's diagnosed disorders are secondary to her service-connected disabilities.  The Veteran has also not been afforded a 38 C.F.R. § 3.159(b) notice letter addressing secondary service connection. 

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995). An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006). The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

On remand, the Veteran should be afforded with another VA examination obtain medical opinions on whether her diagnosed disorders are secondary to her service-connected spine disabilities. 

In addition, in the 2011 remand instructions, the Board directed that if the Veteran was found to have diagnosed medical conditions attributed to her period of service, she should be afforded a VA psychiatric examination in conjunction with her claim for depression.  The record does not demonstrate that the Veteran has yet been afforded a VA psychiatric examination to determine the nature of her claim disorder and to obtain medical opinion on whether any diagnosed disorder is proximately caused or aggravated by her service-connected disability.  A remand is required for compliance with the previous 2011 remand directives.  See Stegall, 11 Vet. App. at 268.  

Statement of the Case (SOC)

The Veteran has not yet received a statement of the case after her submission of a timely notice of disagreement from the September 2012 rating decision that awarded service connection for cervical spine and lumbar spine disability, and assigned 20 and 10 percent disability ratings, respectively, effective from July 11, 2006.  Since the Veteran has filed a notice of disagreement, a remand to the RO is necessary in order for the RO to issue a SOC as to those issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a Statement of the Case (SOC) as to the issues of entitlement to initial increased ratings for cervical spine and lumbar spine disabilities.  The Statement of the Case should be sent to the latest address of record for the Veteran.  Inform the Veteran that she must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).
 
2. Issue a 38 C.F.R. § 3.159(b) notice letter addressing 38 C.F.R. § 3.310, in reference to the service-connected spine disorders.

3. Attempts should be made to obtain outstanding service treatment records from Brooks Army Medical Center at Fort Sam Houston for prenatal and pregnancy care the Veteran received from January 11, 1980 to January 15, 1980.

If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented.  Negative responses must be associated with the claims file.

4. Attempts should be made to obtain any available outstanding treatment records from the Immigration and Naturalization Service (INS) (now subsumed under the Department of Homeland Security), for the time period between 1986 and 1991. 

If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented.  Negative responses must be associated with the claims file.

5. Attempts should be made to obtain identified private treatment records from Drs. Cox, McNown, Dawson, Deme, Golightly, and Patel; from Tualatin Medical Office; and from Texas Tech Physicians.  If needed, the Veteran should be asked to ask submit completed VA Form 21-4142s, Authorization and Consent to Release Information, for the identified medical providers.  

6. Arrange for the Veteran's claims folder to be reviewed by the VA examiner, who conducted the July 2011 VA examination, for an addendum medical statement that address whether the Veteran's diagnosed dysphagia, hemorrhoids, and fibromyalgia is etiologically related to her period of service, to include 1977 fall from a horse and pregnancy.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this medical statement report. 

If the July 2011 examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from another appropriate specialist. 

If the requested addendum cannot be provided without re-examining the Veteran, then she should be schedule for another VA examination in connection with the claim.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

After reviewing of the claims file, and if necessary, the findings from another VA examination, the examiner should provide an opinion as to whether each diagnosed disability (dysphagia, hemorrhoids, and fibromyalgia) is at least as likely as not (i.e., a 50% chance or better) directly related to service, to include the May 1977 fall from the horse and/or the 1979-80 pregnancy therein.

A full rationale is requested for all opinions expressed by the examiner.  

7. Arrange for the Veteran to undergo an appropriate VA examination(s) to determine whether the Veteran's diagnosed disorders (headaches; hemorrhoids; multiple joint complaints of shoulders, elbows, wrists/hands, ankles, knees, and hips; varicose veins; fibromyalgia; dysphagia; sexual dysfunction; and sleep impairment) are secondary to her service-connected cervical and lumbar spine disabilities.  The examiner should also determine whether there exists secondary sciatica of the lower extremities.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this medical statement report.  

After reviewing of the entire record and examining the Veteran, the examiner is requested to provide a clear, well-supported medical opinion as to whether it is at least as likely as not (or the evidence is at least in approximate balance) that any of her diagnosed disorders (headaches; hemorrhoids; multiple joint complaints of shoulders, elbows, wrists/hands, ankles, knees, and hips; varicose veins; fibromyalgia; dysphagia; sexual dysfunction; and sleep impairment) is caused or aggravated by her service-connected cervical spine and lumbar spine disabilities.  The examiner should similarly address the claimed sciatica of the lower extremities, and, if present, an opinion must be rendered as to whether it is at least as likely as not that such sciatica is caused or aggravated by her service-connected cervical spine and lumbar spine disabilities.  

In providing this opinion, the examiner should specifically consider whether a service-related disability has caused misalignment of the spine, whether pain from any service related disability has resulted in any additional disability (e.g., sexual dysfunction), and whether any disability has been caused by the side effects of medication used to treat a service-related disability.

The examiner should note that for VA purposes, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

A full rationale is requested for all opinions expressed by the examiner.  

8. Arrange for the Veteran to undergo a VA psychiatric examination to determine the likely etiology of any current psychiatric disorder, to include depression.  
The Veteran's claims folder must be reviewed by the psychiatric examiner in conjunction with the examination and any indicated tests should be performed.  

The examiner should then provide an opinion as to whether any psychiatric disability is at least as likely as not (i.e. a 50% chance or better) related to the Veteran's military service and whether it is at least as likely as not that any psychiatric disability has been caused and/or aggravated by her service-connected cervical spine and lumbar spine disabilities.

The examiner should note that for VA purposes, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

A full rationale is requested for all opinions expressed by the examiner.  

9. The RO/AMC should then readjudicate the claims. If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and her representative the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until she is notified.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C.  MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


